                                               Case 2:20-cv-01437-ODW-AS Document 61-1 Filed 06/22/20 Page 1 of 4 Page ID #:1302



                                                   1   Reed Aljian (State Bar No. 211010)
                                                         ra@dallp.com
                                                   2   Rochelle Calderon Rotea (State Bar No. 325417)
                                                         rochelle@dallp.com
                                                   3   DAILY ALJIAN LLP
                                                       100 Bayview Circle, Suite 5500
                                                   4   Newport Beach, CA 92660
                                                       Telephone: 949.861.2524
                                                   5   Facsimile: 949.269.6364
                                                   6   Attorneys for Defendants
                                                       COMMUNICATION CENTER BEREA U.S.A. LLC,
                                                   7   erroneously sued as INTERNATIONAL BEREA USA,
                                                       ALMA ELIZABETH JOAQUIN, erroneously sued as
                                                   8   ALMA ZAMORA DE JOAQUIN, and ADORAIM
                                                       JOSADAC JOAQUIN, erroneously sued as ADORAIM
                                                   9   JOAQUÍN ZAMORA
                                                  10
                                                                                 UNITED STATES DISTRICT COURT
                                                  11
                                                               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
DAILY ALJIAN LLP
                   Newport Beach, California




                                                  12

                                                  13
                                                                                                 Case No.: 2:20−cv−01437 ODW (ASx)
                                                  14   SOCHIL MARTIN,
                                                                                                 DECLARATION OF REED ALJIAN
                                                  15                Plaintiff,                   IN SUPPORT OF DEFENDANTS’
                                                  16         v.                                  OPPOSITION TO THE PEOPLE OF
                                                                                                 THE STATE OF CALIFORNIA’S
                                                  17   LA LUZ DEL MUNDO, an                      MOTION TO INTERVENE AND
                                                  18   unincorporated association, et al.        TO STAY CIVIL DISCOVERY
                                                             Defendants.                         [Filed concurrently herewith:
                                                  19
                                                                                                 Opposition and Objections to the
                                                  20                                             Declaration of J. Segal]
                                                  21                                             Complaint Filed: February 12, 2020
                                                                                                 Trial Date:      None Set
                                                  22
                                                                                                 District Judge:     Otis D. Wright, II
                                                  23                                             Courtroom:          5D, 5th Floor
                                                  24                                             Magistrate Judge: Alka Sagar
                                                  25                                             Courtroom:        540, 5th Floor

                                                  26
                                                                                                 DATE: July 13, 2020
                                                                                                 TIME: 1:30 p.m.
                                                  27                                             CTRM: 5D
                                                  28

                                                                   AJIAN DECL. ISO OPP. TO MOTION TO INTERVENE AND STAY DISCOVERY
                                                  Case 2:20-cv-01437-ODW-AS Document 61-1 Filed 06/22/20 Page 2 of 4 Page ID #:1303



                                                      1                         DECLARATION OF REED ALJIAN
                                                      2         1.     I am a partner at the law firm Daily Aljian LLP (the “Firm”), counsel
                                                      3   for Defendants Communication Center Berea U.S.A. LLC, erroneously sued as
                                                      4   International Berea USA, Alma Elizabeth Joaquin, erroneously sued as Alma
                                                      5   Zamora De Joaquin, Adoraim Josadac Joaquin, erroneously sued as Adoraim
                                                      6   Joaquín Zamora, (collectively “Defendants”) in the above-captioned action
                                                      7   (“Action”). I am licensed to practice before all courts in the State of California and
                                                      8   the United States District Court for the Central District of California. I am the
                                                      9   attorney primarily responsible for the representation of Defendants in this action. If
                                                     10   called upon as a witness, I could and would competently testify to the facts set forth
                                                     11   below, as I know each to be true based upon my own personal knowledge in the
    DAILY ALJIAN LLP
                      Newport Beach, California




                                                     12   course of my representation of Defendants.
      ALJIAN LLP
                 Newport Beach, California




                                                     13         2.     On February 12, 2020, Plaintiff’s complaint in the Action was filed.
                                                     14   (Docket No. 1.)
DAILY




                                                     15         3.     On February 13, 2020, Plaintiff and her counsel participated in a 45-
                                                     16   minute press conference streamed live on the internet relating to the Civil Action
                                                     17   and the filing of her Complaint.
                                                     18         4.     Based upon a review of the complaint, the claims against Alma and
                                                     19   Adoraim are particularly devoid of any factual basis. Before appearing in the case, I
                                                     20   asked Plaintiff (through her counsel) to either explain why they were being sued
                                                     21   (i.e., provide some facts that support the claims) or to dismiss them. Plaintiff
                                                     22   refused all of my requests. Exhibit A is an example of one such request. Exhibit B
                                                     23   is an example of Plaintiff’s response and refusal.
                                                     24         5.     On May 19, 2020, the Firm filed answers to the complaint in the
                                                     25   Action on behalf of Alma and Adoraim. (Docket Nos. 33-34.)
                                                     26         6.     On May 20, 2020, I emailed counsel for all parties who had appeared
                                                     27   in the action, including Plaintiff’s counsel Deborah Mallgrave, and I requested that
                                                     28
                                                                                                      1
                                                                     AJIAN DECL. ISO OPP. TO MOTION TO INTERVENE AND STAY DISCOVERY
                                               Case 2:20-cv-01437-ODW-AS Document 61-1 Filed 06/22/20 Page 3 of 4 Page ID #:1304



                                                   1   the parties participate in a Rule 26 conference (the “Rule 26 Conference”), which
                                                   2   would trigger Rule 26 disclosures and allow the parties to commence written
                                                   3   discovery. Ms. Mallgrave responded on behalf of Plaintiff explained Plaintiff would
                                                   4   not agree to participate in the requested conference.
                                                   5         7.     On May 26, 2020, I made a second request that the parties participate
                                                   6   in the Rule 26 Conference, this time on a date Ms. Mallgrave had previously
                                                   7   represented she was available. Exhibit C is a true and correct copy of my letter,
                                                   8   without enclosures, requesting the conference.
                                                   9         8.     That afternoon, Ms. Mallgrave sent me a letter in which she formally
                                                  10   refused to participate in the requested conference. Exhibit D is a true and correct
                                                  11   copy of Ms. Mallgrave’s letter.
DAILY ALJIAN LLP
                   Newport Beach, California




                                                  12         9.     In response to that letter, I requested a Local Rule 7-3 conference to
                                                  13   discuss a motion to order Plaintiff’s counsel to participate in the Rule 26
                                                  14   Conference. Ms. Mallgrave agreed to participate in that meet and confer.
                                                  15         10.    On May 27, 2020, the parties participated in the Local Rule 7-3. We
                                                  16   were unable to reach a compromise. The call ended at approximately 2 p.m.
                                                  17         11.    A few hours later, at about 5 p.m., the Deputy Attorney General Donna
                                                  18   Dean sent me an email attaching a letter requesting a Local Rule 7-3 conference for
                                                  19   the purposes of discussing a motion to intervene and to stay discovery in the above-
                                                  20   captioned action. This was the first time the AG contacted me regarding the
                                                  21   Action. Exhibit 4 to DAG Dean’s Declaration is a true and correct copy of that
                                                  22   letter. (Docket No. 50-8.)
                                                  23         12.    On May 28, 2020, Mr. Garcia’s attorney Alan Jackson asked DAG
                                                  24   Dean to disclose all communications between the AG and counsel for Plaintiff
                                                  25   during Civil Action. Exhibit E is a true and correct copy of Mr. Jackson’s email.
                                                  26   DAG Dean denied the request.
                                                  27

                                                  28
                                                                                                  2
                                                                   AJIAN DECL. ISO OPP. TO MOTION TO INTERVENE AND STAY DISCOVERY
                                               Case 2:20-cv-01437-ODW-AS Document 61-1 Filed 06/22/20 Page 4 of 4 Page ID #:1305



                                                   1         13.     On May 29, 2020, Ms. Mallgrave explained that Plaintiff will not
                                                   2   oppose the AG’s Motion. Exhibit 7 to DAG Dean’s declaration is a true and correct
                                                   3   copy Ms. Mallgrave’s email. (Docket No. 50-11.)
                                                   4         14.     On June 3, 2020, the parties participated in a Local Rule 7-3 meet and
                                                   5   confer regarding the AG’s Motion takes place. During that meet and confer, I asked
                                                   6   DAG Dean when the AG knew of the Civil Action and the extent of its
                                                   7   communications with counsel for Plaintiff regarding the Civil Action. DAG Dean
                                                   8   refused to answer each question, claiming the information is irrelevant. Exhibit F is
                                                   9   a true and correct copy of my email in which I memorialize my efforts to seek
                                                  10   answers to those questions.
                                                  11         I declare under penalty of perjury under the laws of the State of California
DAILY ALJIAN LLP
                   Newport Beach, California




                                                  12   that the foregoing is true and correct. Executed on June 22, 2020 in Newport Beach,
                                                  13   California.
                                                  14   Dated: June 22, 2020                     DAILY ALJIAN LLP
                                                  15

                                                  16                                            By: /s/ Reed Aljian
                                                                                                  Reed Aljian
                                                  17                                              Attorneys for Defendants,
                                                                                                  COMMUNICATION CENTER
                                                  18                                              BEREA U.S.A. LLC, erroneously sued
                                                                                                  as INTERNATIONAL BEREA USA,
                                                  19                                              ALMA ELIZABETH JOAQUIN,
                                                                                                  erroneously sued as ALMA ZAMORA
                                                  20                                              DE JOAQUIN, and ADORAIM
                                                                                                  JOSADAC JOAQUIN, erroneously
                                                  21                                              sued as ADORAIM JOAQUÍN
                                                                                                  ZAMORA
                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28
                                                                                                   3
                                                                     AJIAN DECL. ISO OPP. TO MOTION TO INTERVENE AND STAY DISCOVERY
